GANTT, C. J.
This action was commenced in October, 1894, to recover of the city of Carterville, a city of the fourth class under the laws of this State, hydrant rentals under a contract with said city. This is the second appeal in the case. The first will be found reported in 142 Mo. 101.
*131The waterworks were completed May 10, 1890, and the plaintiff commenced furnishing the city with water under its contract on May 20, 1890. This action is to recover the rentals for the following quarterly periods according to section 69 of the ordinance.
Eor the three months beginning July 1, 1892, and ending September 30, 1892, 41 hydrants. . . $512 50
Eor the three months beginning October 1, 1892, and ending December 31, 1892, 41 hydrants. . 512'50
Eor the three months beginning January 1, 1893, and ending March-31, 1893, 41 hydrants.. 512 50
Eor the three months beginning April 1, 1893, and ending June 30, 1893, 41 hydrants........ 512 50
Eor the three months beginning July 1, 1893, and ending September 30, 1893, 54 hydrants. ... 656 75
Eor the three months beginning October 1, 1893, and ending December 31, 1893, 54 hydrants 675 00
For the three months beginning January 1, 1894, and ending March 31, 1894, 54 hydrants. .. . 675 00
Eor the three months beginning April 1, 1894, and ending June 30, 1894, 54 hydrants........ 675 00
Eor the three months beginning July 1, 1894, and ending September 30, 1894, 54 hydrants. ... 675 00
The answer of the city contains various defenses, but on the trial of the case only one defense was relied on, and that was that the contract was in excess of the taxing power of the city and void; that the city after levying the full amount of tax authorized by law and adding to it the revenue received from other sources, and deducting from the amounts so received the expense necessary to maintain the organization of the city, was unable to pay the hydrant rentals.
No question was raised as to the formal execution of the contracts; the furnishing of the water by the plaintiff as contracted and the use thereof by the city.
Section 6 of the ordinance contract provides for a payment by appellant of $50 per annum for each hydrant, and that “all hydrant rentals shall be paid after the expiration of *132each quarter, viz.: on the tenth day of April, July, October and January of each year.”'
The circuit court made a finding of facts as follows:
It found that the total income and revenue of appellant from all sources provided for the year 1892, was $2,976.96, not including therein an unexpended cash balance of $238.20 on hand January .1, 1892. The court also found that the amount -of money necessary to pay the reasonable salary allowed by law to the mayor, council, assessor, marshal, constable, attorney, and a reasonable police force of said city for the year ,1892, was $1,425.65. This leaves a balance of $1,551.31. It also found that defendant had paid its hydrant rental for the first two quarters of 1892, amounting to $1,025. This deducted from the above balance leaves $526.31, to be applied on hydrant rentals, and this sum entered into the judgment as the rental for the last two quarters of 1892.
The court found said total income and revenue provided for 1893 to be $4,997.23, and the above expense for that year to be $1,279.05. This leaves a balance of $3,718.18, and the rental for the four quarters of 1893 being $2',356.75, that amount was included in the judgment as the rental of 1893.
The court found the said total income and revenue provided for 1894 to be $3,177.03, and the above expense for that year to be $1,071. This leaves a balance of $2,106.03, and the hydrant rentals for the threequarters of 1894sued for being $2,025, that amount was included in the' judgment as rental for said three quarters of 1894. These figures in fact give the total income and revenue actually collected each year, and the amount actually expended for the aforesaid purposes, and not the whole amount levied for all purposes for said year.
I. The controlling purpose of this appeal was to ask this court to reconsider and overrule its judgment rendered on the former appeal. On that occasion we ruled that the contract *133between the city of Carterville and plaintiff was valid and binding, provided the hydrant rental mentioned in the contract, and sued for in -this' case, conld be paid out of the income and revenues provided by the defendant for each year, after deducting therefrom the necessary expenses for maintaining the city government, [City of Valparaiso v. Gardner, 97 Ind. 1; Coy v. City Council, 17 Ia. 1; Grant v. Davenport, 36 Ia. 396.]
As to what were necessary expenses of maintaizzing the city government, we concluded in the absence of any other legislative declaration that those only specified in section 4977, Revised Statzztes 1889, should have the preference, to wit, “the reasonable salary allowed by law to the mayor, council, assessor, marshal, constable, attorney, and a reasonable police force of any such city.” •
The only limitation on defendant’s power to contract indebtedness is found in section 12, of article X of the Constitution of Missouri, which prohibits the city from becoming indebted “to an amount exceeding in any year the income and revenue provided for that year.”
The Constitution does not in expz^ess -language make a distinction between necessary running expenses and other indebtedness, yet when the nature and object of municipal corporations az*e considered, it must be obvious that such a distinction would suggest itself to the Legislature. ■
■Municipal corporations are created by the State for the public good. They exercise by delegation from the State a portion of the sovereign power. The principal object of their creation is to act as administrative agencies for the State, and to provide for the police and local government of the different localities. They are charged with governmental authority, and civil, political .and municipal duties are imposed upon them. “To enable them beneficially to exercise these powers and discharge these duties, they are clothed with the authority to zaise revenues, chiefly by taxation, and subordinately *134by other modes, as by fines and penalties. The revenue of the public corporation is the essential means by which it is enabled to perform its appointed work. Deprived of its regular and adequate supply of revenue, such a corporation is practically destroyed, and the ends of its erection thwarted.” 1 Dillon on Mun. Corp. (4 Ed.), sec. 100.
It has been held in some courts of great ability that the supply of water is itself an item of current expenditure essential to the welfare of the municipality, but it was clearly within the province of the Legislature to distinguish also between these ordinary expenses, and prefer those for the support of the police and salaries of the necessary officers to enforce the powers conferred for the benefit of the State, but it is not the duty of the courts to add to these preferences.
As a mandamus is the form of execution resorted to for the enforcement of a judgment -against a municipality, we are upon further consideration fully satisfied that we properly applied the exemptions named in section 4977, Bevised Statutes 1889, to the contract in this case to ascertain whether there was sufficient revenue for each year’s liability under this contract.
It appears that there was, and consequently the judgment of the circuit court must be and is affirmed.
The attempt is made on this appeal to exempt the collector’s commissions. The defendant assumed the burden- of showing that the indebtedness exceeded the income and revenue, and furnished the figures which constitute the basis of the court’s finding and if error crept in, the defendant and not the circuit court is responsible therefor.
The judgment is affirmed.
All concur, except Sherwood, J., who is absent.